      Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 1 of 21 PageID #: 5
             This is not the official court record. Official records of court proceedings may only be obtained directly from
             the court maintaining a particular record.


Charlie Brian Cole, Jr. v. Caesars Riverboat Casino, LLC
Case Number                         22D03-2107-CT-000883
Court                                        Floyd Superior Court 3
Type                                         CT - Civil Tort
Filed                                        07/13/2021
Status                                       07/13/2021 , Pending (active)

Parties to the Case
Defendant Caesars Riverboat Casino, LLC

Plaintiff     Cole Jr., Charlie Brian
   Attorney
   Amy Rebecca Wheatley
   #2593710, Retained
   Stein Law
   810 East Market St
   New Albany, IN 47150
   812-948-6000(W)


Chronological Case Summary
 07/13/2021 Case Opened as a New Filing

07/13/2021        Complaint/Equivalent Pleading Filed
              Complaint
              Filed By:                       Cole, Charlie Brian JR
              File Stamp:                     07/13/2021

07/13/2021        Subpoena/Summons Filed
              Summons to Caesars - cert mail
              Filed By:                       Cole, Charlie Brian JR
              File Stamp:                     07/13/2021

07/13/2021        Appearance Filed
              Appearance of Amy Wheatley
              For Party:                      Cole, Charlie Brian JR
              File Stamp:                     07/13/2021




                                                                                                            EXHIBIT 1
       Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 2 of 21 PageID #: 6
 07/13/2021 Summons
            Requested By:
            Cole JR, Charlie Brian

               Parties:
               Caesars Riverboat Casino, LLC
                         Status:
                         Served
                         Served:
                         07/14/2021
                         Anticipated Method:
                         Registered or Certified Mail
                         Serving Method:
                         Registered or Certified Mail
                         Returned:
                         08/04/2021
                         Comment:
                         efiled

 08/04/2021        Certificate of Service - separately filed
                    20210804_080358.pdf
                   20210804_080404.pdf
               Notice of Service
               Filed By:                       Cole, Charlie Brian JR
               File Stamp:                     08/04/2021

Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
  balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
  balances shown, please contact the Clerk’s Office.

Cole Jr., Charlie Brian
Plaintiff
Balance Due (as of 08/04/2021)
0.00

Charge Summary
 Description                                                                Amount              Credit              Payment
 Court Costs and Filing Fees                                                157.00              0.00                157.00

Transaction Summary
 Date                 Description                                           Amount
 07/13/2021           Transaction Assessment                                157.00
 07/13/2021           Electronic Payment                                    (157.00)


              This is not the official court record. Official records of court proceedings may only be obtained directly from
              the court maintaining a particular record.
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 3 of 21 PageID #: 7
                                        ccuU3-G"1 U / -l 1 -UUUt3ts:i                Filed: 7/13/2021 2:52 PI
Case 4:21-cv-00123-JMS-DML Document    1-1 Filed 08/04/21 Page 4 of 21 PageID #: 8
                               Floyd Super
                                                                                                         Cler
                                                       ior Court 3                     Floyd County, Indian




                           IN THE FLOYD SUPERIOR COURT NO. 3

                                         STATE OF INDIANA
 CHARLIE BRIAN COLE, JR.,                      )
                                                  )
                                  Plaintiff,      )

                                  vs.                     CASE NO.
CAESARS RIVERBOAT CASINO, LLC
d/b/a Caesars Southern Indiana
f/k/a Horseshoe Soutliem Indiana and/or
Horseshoe Casino Hotel,
Southern Indiana

                                Defendant.

                                            APPEAIZANCL
                                           (Initiating Party)
1. Name of First Iiiitiating Party:            CHAI2LIE BRIAN COLE, JR.
2.     Attorney Inforrnation:

       Amy R. Wheatley                                   Attorney No. 25937-10
       810 E. Market Street                              Telephone: (812) 948-6000
       New Albany, IN 47150                              Fax: (812) 948-6292
       amy.wheatley_a,steinlawoffices.com

3. Case Type: Civil Tort

4. Will Plaintiff accept FAX service: No

5. Are there related cases? No.

6. Additional information required by state or local
                                                     rtfle: None



                                                   /s/ Amy R. Wheatley
                                         ~...~....   ...v.   —v.   vvvaiaiv                     ..................~~ ~..   .

    Case 4:21-cv-00123-JMS-DML Document   1-1 Court
                                                 Filed                                             Clerl
                                  Floyd Superior     3 08/04/21 Page 5 of 21 PageIDFloyd
                                                                                     #: 9County, Indian,



                              IN THE FLOYD SUPERIOR COURT NO. 3

                                            STATE OF INDIANA


    CHARLIE BRIAN COLE, JR.,

                                   Plaintiff,

                                   vs.                             CASE NO.

    CAESARS RIVERBOAT CASINO, LLC
    d/b/a Caesars Southeni Indiana
    f/k/a Horseshoe Southern Indiana and/or
    Horseshoe Casino Hotel,
    Southern Indiana

                                     Defendant.

                                                     COMPLAINT

           Plaintiff, Charlie Brian Cole, by and through his counsel, states as his Complaint against

_   Defendant Caesars Riverboat Casino, LLC d/b/a Caesars Southern Indiana f/k/a Horseshoe Southern

    Indiana/Caesars Indiana, Caesars Entertainment, Inc. merged with Eldorado Resorts, as follows:

           1. Plaintiff, Charlie Brian Cole is a resident of Harrison County, Indiana and brings this

    action on behalf of himself.

           2. The Defendant, Caesars Riverboat Casino, LLC d/b/a Caesars Southern Indiana f/k/a

    Horseshoe Southern Indiana/Caesars Indiana is an Indiana Limited Liability Co. operates as a casino

    hotel in Elizabeth, Harrison County, Indiana at 11999 Casino Drive, SE.

           3.      At the time of the events of the Complaint herein Caesars Riverboat Casino d/b/a

    Horseshoe Southern Indiana was at all relevant times in possession of a beer, wine, and liquor

    gaming site license issued by the Indiana Alcohol & Tobacco Commission Number GS3126208.

           4.      At all material times, Defendant Caesars Riverboat Casino, LLC d/b/a Caesars

    Southern Indiana f/k/a Horseshoe Southern Indiana includes any and all parents, subsidiaries,




                                                             1
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 6 of 21 PageID #: 10



 affiliates. divisions, franchises, partners, joint ventures, and organization units of any kind,

 predecessors, successors and assigns and their offices, directors, employees, agents, representatives,

 and any other persons acting on their behalf (all hereinafter "Defendant Horseshoe Southern

 Indiana").

         5.      Jurisdiction and venue are proper as the event giving issue to Plaintiff's Complaint

 occurred in Floyd County, Indiana and the amount in controversy exceeds the minimal jurisdiction

 required of this Court.

         6.          On or about July 29, 2019, before approximately 10:00 p.m., Defendant Horseshoe

 Southern Indiana located at 11991 Casino Center Drive, SE, Elizabeth, Indiana by and through its

 employees, agent or assigns negligently served patron Susan Riley, when they knew or should have

 known that she was intoxicated.

         7.      Defendant Horseshoe Southern Indiana by and through its einployees knew or should

 have known that patron Susan Riley was intoxicated and presented an unreasonable danger to the

 public yet contintied to serve, and/or fail to supervise patron Susan Riley while she was already

 visibly intoxicated.

         8.      Immediately after leaving the Defendant Horseshoe Southern Indiana's

 establishment, patron Susan Riley entered into her vehicle and was traveling on State Road 111 S

 near Seven Mile Lane in Floyd County, Indiana when she negligently, carelessly, and recklessly

 failed to control the location and speed of her vehicle, causing it to cross the center line, and

 violently strike Plaintiff's vehicle head on resulting in personal injuries, harms, losses, and damages

 to the Plaintiff.

         9.      Upon information and belief patron Susan Riley was operating her vehicle while

 under the influence of alcohol in violation of I.C. 9-30-5-2 as well as I.C. 9-30-5-4




                                                    2
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 7 of 21 PageID #: 11



                                    STATUTORY LIABILITY

        Plaintiff incorporates by reference all prior allegations contained in this Complaint.

        10.     At all relevant times, Defendant owed a duty to comply with all applicable statutes,

 regulations and rules related to imposing liability and liquor licenses for serving obviously

 intoxicated patrons.

        11.     Defendant breached this duty when it failed to comply with such statutes regulating,

 and rules regarding imposing liability when he/she furnishes alcohol to an obviously intoxicated

 patron as required by the Indiana Dram Shop Act, I.C. 7.1-5-10-15-15.5.

        12.     Plaintiff was within the class of persons whom the above referenced statute was

 meant to protect.

        13.     Defendant's failure to comply with the above referenced statute created the type of

 motor vehicle accident as described above which the law was designed to protect.

        14.     Defendant's failure to comply with the above referenced statute was a direct and

 proximate cause of decedent's injuries and death and this constitutes negligence per se.

                                          NEGLIGENCE

        Plaintiff incorporates by reference all prior allegations contained in this Complaint.

        15.     Defendant sold alcoholic beverages to patron, Susan Riley, at a time when Defendant

 knew, or in the exercise of reasonable care, should have known that patron, Susan Riley, was

 intoxicated.

        16.     Defendant's sale of alcoholic beverages and failure to promptly observe, recognize,

 and supervise the actions of patron, Susan Riley, was negligent and the proximate cause of patron,

 Susan Riley's, intoxication and her failure to keep her vehicle under proper control.




                                                  3
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 8 of 21 PageID #: 12



                            NEGLIGENT HIRING AND RENTENTION

         Plaintiff incorporates by reference all prior allegations contained in this Coinplaint.

         17.     Defendant owed Plaintiff a duty to exercise reasonable care in hiring, retention and

 suspension of its agents, servants, ernployees, and/or patrons.

        18.      Defendant knew or should have lcnown of the dangers of serving alcohol to

 intoxicated persons, in failing to supervise the coiitrol of intoxicated patrons, and its need to

 adequately protect the public from such intoxicated and/or impaired persons by proper hiring,

 training, retention, and supervision of its agents, servants, employees, and/or patrons.

         19.     Defendant breached its duty by failing to exercise due care in the hiring, training,

 retention, and supervision of its bartenders, servers, and patrons.

        20.      As a proxiinate and foreseeable consequence of Defendant's breach of duty, including

 its agents, servants, and/or einployees, in continuing to serve patron Riley, then allowing her to leave

 the preinises and get behind the wheel of a motor vehicle, all of which were negligent acts in failing

 to prevent an intoxicated/impaired, negligent, and recicless driver such as patron, Susan Riley, from

 ever leaving the premises in such an inebriated state directly contributed to the Plaintiff's resultant

 damages as well as the death of patron, Susan Riley.

        WHEREFORE, Plaintiff, Charlie Brian Cole, Jr., demands judgment against the Defendant,

 Horseshoe Southern Indiana, for a reasonable amount to compensate him for his damages and for all

 other relief in the premises.

                                                         /s/Amy R. Wheatley
                                                         Amy R. Wheatley, #25937-10
                                                         STEIN LAW
                                                         810 E. Market Street
                                                         New Albany, IN 47150
                                                         (812) 948-6000
                                                         amy.wheatleyCo,steinlawoffices.com
                                                         Counsel for Plaintiff




                                                    m
                                         CLL/U.S-Z9 U(-G 1-UUU883                                  Filed: 7/13I2021 2:52 PI
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 9 of 21 PageID #: 13                                       Cler
                                            Floyd Superior Court 3
                                                                                                     Floyd County, Indian




                             IN THE FLOYD SUPERIOR COURT NO.
                                                                                3
                                          STATE OF INDIANA
 CHARLIE BRIAN COLE, JR.,                       )
                                                   )
                                   Plaintiff,      )
                                                   )
                                   vs.             1       CASE NO.
 CAESARS RIVERBOAT CASINO, LLC                     )
 d/b/a Caesars Soutliern Indiana                   )
 f/k/a Horseshoe Southern Indiana and/or
                                                   )
 Horseshoe Casino Hotel,                           )
 Southern Indiana
                                                   )
                                                   )
                                   Defendant. )

                                                SZJIVIIVBONS

THE STATE OF INDIANA TO DEFENDANT
                                                       : CAESARS RIVIERBOAT
                                                        CASINO, I,I,C
ADDRESS:        Registered Agent: Corporation Service
                                                      Company
                      135 North Pennsylvania Street, Suite 1610
                       Indianapolis, IN 46204

                You have been sued by the person(s) named "Pla
                                                                     intiff', in the Court stated above.
                The nature of the suit against you is stated in the
                                                                    Complaint which is attached to
this suinmons. It also states the demand whic
                                                h the Plaintiff has made against you.
               You must answer the Complaint in writing to
                                                                 be filed with the Court, by you or
your attorney, within twenty (20) days, com
                                              mencing the day after you receive this suminon
(you have twenty-tluee (23) days to answer if                                                      s,
                                                this summons was received by mail); or
will be entered against you for what the Plai                                                 judgment.
                                              ntiff has demanded.
               If you deny the demand and/or have a claim
                                                               for relief against the Plaintiff arising
from the same transaction or occurrence, you
                                                must assert it in your written answer.
               It is suggested that you consult with an attor
                                                              ney of your choice regarding this
matter.
               The following manner of service of summon
                                                        s is hereby designated:           Certified
lYlail, Return Receipt Requested.
                        7/13/2021
               Dated:


                                                                     Clerk, Floyd S
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 10 ofFiled:
                                                                   21 PageID        #: 14
                                                                        8/4/2021 8:25 AMClerk
                                                                                          Floyd County, Indiana




                              IN   THE FLOYD SUPERIOR COURT NO.               3


                                            STATE OF INDIANA
     CHARLIE BRIAN COLE,            JR.,                )

                                                        )
                                       Plaintiff,       )

                                                        )
                                       vs.                     CASE NO. 22D03 -21 07—CT—000883
                                                        3
     CAESARS RIVERBOAT CASINO, LLC                      )
     d/b/a Caesars Southern Indiana                     )
         Horseshoe Southern Indiana and/or
     f/k/a                                              )
     Horseshoe Casino Hotel,                            )
     Southern Indiana                                   )

                                                        )
                                           Defendant.   )



                                              NOTICE OF SERVICE

              Comes now the Plaintiff by Counsel, and       states that service   was accomplished on

     the as   made   evident by the enclosed Certiﬁed Mail Receipt labeled “Exhibit A.”




              Dated: 8/4/21




                                                                /S/ Amy R. Wheatlev
                                                               Amy R. Wheatley, #25937-10
                                                               STEIN LAW
                                                               81 0 E. Market St
                                                               New Albany, 1N 471 50
                                                               (812)948~6000
                                                               amv.wheatlev@steinlawofﬁces.com
                                                               Counsel for Plaintiff
    Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 11 of 21 PageID #: 15

                                rm        ®
US$393          Trackmg                                                                                     FA °S >




                                                Track Another Package                  +




Tracking Number: 70201 290000044746835                                                                    Remove X


Your item was delivered              at 9:49   am   on July   16,   2021   in   INDIANAPOLIS, IN 46204.




(9”   maﬁivered
July 16‘ 2021 at 9:49    am                                                                                       $1
INDIANAPOLIS,     IN    46204
                                                                                                                  g
                                                                                                                  ?;i




   Text   & Email Updates                                                                                    V
   Tracking History                                                                                          A
   July 16, 2021, 9:49    am
   Delivered
   INDiANAPOLIS, IN 46204
   Your item   was   delivered at 9:49     am on     July 18, 2021   in   INDIANAPOLIS,    IN 46204.




   July 16, 2021, 9:18    am
   Arrived at Post Office

   INDIANAPOLIS, IN 46204




   July 16, 2021, 7:29    am
   Out   for Delivery

   INDIANAPOLIS, IN 46204
 Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 12 of 21 PageID #: 16
July 15', 2021, 7:54 pm
Departed     USPS   Regional Facility
INDIANAPOLIS        IN   DISTRIBUTION CENTER



July 15, 2021, 8:59      am
Arrived at   USPS   Regional Facility
ENDIANAPOLIS        IN   DISTRIBUTION CENTER



July 14, 2021. 9:34      pm
        USPS Regional Facility
Arrived at

LOUISVILLE KY DISTRIBUTION CENTER




Product information




 Pogtal Product:                                           Features:
                                                           Certified Mailm
                                                                                               HOqueej




                                                    See Less   A


                           £23m”? find         what you’re looking for?
                Go       to our   FAQS   section to find answers to your tracking questions.




                                                       FAQs
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 13 of 21 PageID #: 17




                     IN THE FLOYD COUNTY SUPERIOR COURT NO. 3
                                      STATE OF INDIANA
                                                   )
  CHARLIE BRIAN COLE, JR.,                         )
                                                   ) CASE NO. 22D03-2107-CT-000883
         PLAINTIFF,                                ) Electronically Filed
                                                   )
  VS.                                              )
                                                   )
  CAESARS RIVERBOAT CASINO, LLC                    )
  d/b/a Caesars Southern Indiana                   )
  f/k/a Horseshoe Southern Indiana and/or          )
  Horseshoe Casino Hotel, Southern Indiana,        )
                                                   )
         DEFENDANT                                 )

                E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

          1.    The party on whose behalf this form is being filed is:

                Initiating _____       Responding __X__       Intervening _____ ; and

                the undersigned attorney and all attorneys listed on this form now appear in this

                case for the following parties:

                Name of party: Caesars Riverboat Casino, LLC d/b/a Caesars Southern Indiana

                f/k/a Horseshoe Southern Indiana and/or Horseshoe Casino Hotel, Southern Indiana

                Address of party: 11999 Casino Center Drive Elizabeth, IN 47117

                Telephone number of party: 1-866-676-7463

          2.    The attorneys response for the representation of the above identified initiating

  party is:

   Name: Douglas P. Dawson                         Attorney No. 29645-22

   Address: Walters Richardson, PLLC               Telephone No.: 502-785-9090
            920 Lily Creek Rd., Ste. 102           Fax No.: 502-742-0326
            Louisville, KY 40243                   Email: Doug@WaltersRichardson.com
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 14 of 21 PageID #: 18




           3.     Undersigned certifies that the contact information listed on the Indiana Supreme

  Court Roll of Attorneys for each attorney is current and accurate as of the date the appearance is

  filed.

           4.     Undersigned acknowledges that all orders, opinions, notices and all documents

  served under Trial Rule 86(G) will be sent to the attorney at the email address(es) on the Indiana

  Roll of Attorneys regardless of other contact information supplied by the attorney; and

           Undersigned acknowledges that it is their sole responsibility for keeping their contact

  information with the Indiana Roll of Attorneys accurate per Ind. Admis. Disc. R. 2(A).

                                               Respectfully submitted,

                                               WALTERS RICHARDSON, PLLC

                                               /s/ Douglas P. Dawson

                                               Douglas P. Dawson (Bar #: 29645-22)
                                               920 Lily Creek Road, Suite 102
                                               Louisville, Kentucky 40243
                                               Telephone: (502) 785-9090
                                               Facsimile:     (502) 742-0326
                                               Email:         Doug@WaltersRichardson.com
                                               COUNSEL FOR DEFENDANT,
                                               CAESARS RIVERBOAT CASINO, LLC D/B/A
                                               CAESARS SOUTHERN INDIANA F/K/A
                                               HORSESHOE SOUTHERN INDIANA AND/OR
                                               HORSESHOE CASINO HOTEL, SOUTHERN
                                               INDIANA




                                                  2
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 15 of 21 PageID #: 19




                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on the 4th day of

  August, 2021 via the Indiana E-Filing System:

   Amy R. Wheatley
   Stein Law
   810 East Market Street
   New Albany, IN 47150
   amy.wheatley@steinlawoffices.com
   Counsel for Plaintiff



                                                                   /s/ Douglas P. Dawson

                                                                   COUNSEL FOR DEFENDANT,
                                                                   CAESARS RIVERBOAT CASINO, LLC D/B/A
                                                                   CAESARS SOUTHERN INDIANA F/K/A
                                                                   HORSESHOE SOUTHERN INDIANA AND/OR
                                                                   HORSESHOE CASINO HOTEL, SOUTHERN
                                                                   INDIANA



  7575.007117C:\NRPortbl\Golden_and_Walters\MAEVE\1543394_1.docx




                                                                     3
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 16 of 21 PageID #: 20




                     IN THE FLOYD COUNTY SUPERIOR COURT NO. 3
                                      STATE OF INDIANA
                                                   )
  CHARLIE BRIAN COLE, JR.,                         )
                                                   ) CASE NO. 22D03-2107-CT-000883
         PLAINTIFF,                                ) Electronically Filed
                                                   )
  VS.                                              )
                                                   )
  CAESARS RIVERBOAT CASINO, LLC                    )
  d/b/a Caesars Southern Indiana                   )
  f/k/a Horseshoe Southern Indiana and/or          )
  Horseshoe Casino Hotel, Southern Indiana,        )
                                                   )
         DEFENDANT                                 )

                        NOTICE OF FILING NOTICE OF REMOVAL

         Please take notice that, pursuant to 28 U.S.C. § 1446(d), Defendant, Caesars Riverboat

  Casino, LLC d/b/a Caesars Southern Indiana f/k/a Horseshoe Southern Indiana and/or Horseshoe

  Casino Hotel, Southern Indiana, has on this 4th day of August 2021 removed this action by filing

  a Notice of Removal in the United States District Court for the Southern District of Indiana, New

  Albany Division, together with a complete copy of all process, pleadings, and orders served upon

  these Defendant in the state court action as of the date of the filing of the removal. A complete,

  true, and correct copy of such Notice of Removal, without exhibits, is attached hereto as Exhibit

  A.
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 17 of 21 PageID #: 21




                                                                   Respectfully submitted,

                                                                   WALTERS RICHARDSON, PLLC

                                                                   /s/ Douglas P. Dawson

                                                                   Douglas P. Dawson (Bar #: 29645-22)
                                                                   920 Lily Creek Road, Suite 102
                                                                   Louisville, Kentucky 40243
                                                                   Telephone: (502) 785-9090
                                                                   Facsimile:     (502) 742-0326
                                                                   Email:         Doug@WaltersRichardson.com
                                                                   COUNSEL FOR DEFENDANT,
                                                                   CAESARS RIVERBOAT CASINO, LLC D/B/A
                                                                   CAESARS SOUTHERN INDIANA F/K/A
                                                                   HORSESHOE SOUTHERN INDIANA AND/OR
                                                                   HORSESHOE CASINO HOTEL, SOUTHERN
                                                                   INDIANA


                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on the following on the 4th day of

  August, 2021 via the Indiana E-Filing System:

   Amy R. Wheatley
   Stein Law
   810 East Market Street
   New Albany, IN 47150
   amy.wheatley@steinlawoffices.com
   Counsel for Plaintiff



                                                                   /s/ Douglas P. Dawson

                                                                   COUNSEL FOR DEFENDANT,
                                                                   CAESARS RIVERBOAT CASINO, LLC D/B/A
                                                                   CAESARS SOUTHERN INDIANA F/K/A
                                                                   HORSESHOE SOUTHERN INDIANA AND/OR
                                                                   HORSESHOE CASINO HOTEL, SOUTHERN
                                                                   INDIANA

  7575.007117C:\NRPortbl\Golden_and_Walters\MAEVE\1543393_1.docx




                                                                      2
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 18 of 21 PageID #: 22




                              UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                       AT NEW ALBANY
                                                  )
  CHARLIE BRIAN COLE, JR.,                        )           Electronically Filed
                                                  )    CASE NO. 4:21-cv-___-____
         PLAINTIFF                                )
                                                  )
  VS.                                             )
                                                  )
  CAESARS RIVERBOAT CASINO, LLC                   )
  d/b/a Caesars Southern Indiana                  )
  f/k/a Horseshoe Southern Indiana and/or         )
  Horseshoe Casino Hotel, Southern Indiana,       )
                                                  )
         DEFENDANT                                )
                                                  )

                                      NOTICE OF REMOVAL


         Comes the Defendant, Caesars Riverboat Casino, LLC d/b/a Caesars Southern Indiana f/k/a

  Horseshoe Southern Indiana and/or Horseshoe Casino Hotel, Southern Indiana ( “Caesars”), by

  counsel, for its Notice of Removal from the Floyd Superior Court to this Court pursuant to 28

  U.S.C. § 1332, 1441, 1446, hereby files this Notice of Removal. As ground for removal of this

  action, Caesars respectfully states as follows:

         1.      On July 13, 2021, the Plaintiff, Charlie Brian Cole, Jr. (“Plaintiff”), commenced

  this civil action against Caesars in the Floyd Superior Court, designated therein as Civil Action

  No. 22D03-2107-CT-000883. True and complete copies of the process, pleadings, and orders

  served upon and filed by all parties in this action are attached as Exhibit 1.

         2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 (a) and

  (b) because there is diversity of citizenship between the parties and the total amount claimed by

  Plaintiff exceeds the jurisdictional minimum of $75,000, though Defendant denies liability to

  Plaintiff’s claims for damages.




                                                                                   EXHIBIT A
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 19 of 21 PageID #: 23




         3.      The amount in controversy exceeds $75,000, exclusive of interest in costs.

         4.      Plaintiff is citizen of Indiana.

         5.      Pursuant to Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998), “the

  citizenship of an LLC for purposes of the diversity jurisdiction is the citizenship of its members.”

  Pursuant to 28 U.S.C. § 1332 (c)(1), a corporation shall be deemed a citizen of its state of

  incorporation and the state where it has its principal place of business.

         6.      Caesars Riverboat Casino, LLC is wholly owned by and has as its sole member

  Roman Holding Company of Indiana, LLC. Roman Holding Company of Indiana, LLC is wholly

  owned by and has as its sole member Caesars World, LLC. Caesars World, LLC is wholly owned

  by and has as its sole member CEOC, LLC. CEOC, LLC is wholly owned by and has as its sole

  member Caesars Resort Collection, LLC. Caesars Resort Collection, LLC is wholly owned by and

  has as its sole member Caesars Growth Partners, LLC. Caesars Growth Partners, LLC is wholly

  owned by and has as its sole member Caesars Holdings, Inc. Caesars Holdings, Inc. is incorporated

  in Delaware and has its principal place of business in the State of Nevada. Therefore, Caesars

  Riverboat Casino, LLC is a citizen of Delaware and Nevada.

         7.      This action arises from an automobile accident that occurred on July 29, 2019. The

  Complaint alleges that Plaintiff was injured in an automobile accident caused by another driver,

  who the Plaintiff alleges was overserved alcohol at a property owned and operated by Caesars.

         8.      This action is removable to this District Court pursuant to 28 U.S.C. § 1441(a). This

  District and Division constitute the appropriate forum to which this action should be removed. The

  Floyd Superior Court is within the New Albany Division.




                                                    2

                                                                                     EXHIBIT A
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 20 of 21 PageID #: 24




          9.      Venue is vested in this Court pursuant to 28 U.S.C. § 1391 since this is a civil action

  where jurisdiction is founded on diversity of citizenship and the events complained of occurred in

  the Southern District of Indiana.

          10.     Pursuant to 28 U.S.C. § 1446(b), removal must be filed within thirty days after

  receipt of the initial pleadings setting forth the claim for relief.

          11.     The Notice tendered herewith is being filed on August 4, 2021, within thirty days

  of the receipt of Plaintiff’s Complaint, which was originally filed on July 13, 2021, thus making

  removal timely.

          12.     Written notice of the filing of this Notice of Removal, the exhibits thereto, the

  Notice and Certificate were mailed to Plaintiff’s counsel as of the date of this filing.

          13.     True and correct copies of the pleadings enumerated were filed with the Clerk of

  the Floyd Superior Court as of the date of this filing.

          WHEREFORE, Defendants, request the removal of this action from the Floyd Superior

  Court to this Court for all other appropriate procedures.

                                                  Respectfully submitted,

                                                  WALTERS RICHARDSON, PLLC

                                                  /s/ Joshua J. Leckrone
                                                  Joshua J. Leckrone
                                                  920 Lily Creek Road, Suite 102
                                                  Louisville, Kentucky 40243
                                                  Telephone: (502) 785-9090
                                                  Facsimile:      (502) 742-0326
                                                  Email:          Josh@WaltersRichardson.com
                                                  COUNSEL FOR DEFENDANT,
                                                  CAESARS RIVERBOAT CASINO, LLC D/B/A
                                                  CAESARS SOUTHERN INDIANA F/K/A
                                                  HORSESHOE SOUTHERN INDIANA AND/OR
                                                  HORSESHOE CASINO HOTEL, SOUTHERN
                                                  INDIANA



                                                      3

                                                                                       EXHIBIT A
Case 4:21-cv-00123-JMS-DML Document 1-1 Filed 08/04/21 Page 21 of 21 PageID #: 25




                                                       CERTIFICATE OF SERVICE

              This is to certify that the foregoing has been served on this the 4th day of August, 2021 by

  mailing a true and accurate copy to the following:

   Amy R. Wheatley
   Stein Law
   810 East Market Street
   New Albany, IN 47150
   Counsel for Plaintiff


                                                                   /s/ Joshua J. Leckrone
                                                                   COUNSEL FOR DEFENDANT,
                                                                   CAESARS RIVERBOAT CASINO, LLC D/B/A
                                                                   CAESARS SOUTHERN INDIANA F/K/A
                                                                   HORSESHOE SOUTHERN INDIANA AND/OR
                                                                   HORSESHOE CASINO HOTEL, SOUTHERN
                                                                   INDIANA



  7575.007117C:\NRPortbl\Golden_and_Walters\MAEVE\1543383_1.docx




                                                                     4

                                                                                            EXHIBIT A
